MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Jul 13 2016, 8:56 am

regarded as precedent or cited before any                                     CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
P. Stephen Miller                                        Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Paul S. Freeman,                                         July 13, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1512-CR-2351
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy Davis,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D04-1410-F6-287



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1512-CR-2351 | July 13, 2016              Page 1 of 5
[1]   Paul Freeman appeals the revocation of his probation, arguing that the evidence

      is insufficient to support the revocation. Finding the evidence sufficient, we

      affirm.


                                                     Facts
[2]   On November 13, 2014, Freeman pleaded guilty to Level 6 felony theft. As

      part of his plea agreement, Freeman received a sentence of 1 year and 183 days,

      fully suspended to probation. Among the terms of Freeman’s probation was a

      requirement that he “behave well and report for supervision as instructed.”

      Appellant’s App. p. 25. On August 11, 2015, Freeman failed to report for a

      scheduled probation appointment. That same day, the State filed a motion to

      revoke his probation and a warrant was issued for Freeman’s arrest.


[3]   On September 23, 2015, Detective Steven Espinoza was investigating a possible

      stolen vehicle. As Detective Espinoza was driving his unmarked police cruiser,

      he noticed a vehicle that matched the description of the vehicle reported stolen.

      He turned his police cruiser around and followed the other vehicle. Freeman

      was a passenger in the other vehicle, which pulled into a parking lot. Detective

      Espinoza followed the vehicle, but by the time he reached it, Freeman had

      jumped out and run down the street. Another passenger informed the detective

      that Freeman had fled because he had an outstanding arrest warrant. Detective

      Espinoza pursued Freeman and eventually observed him jumping over a

      retaining wall. The detective ordered Freeman to stop, and Freeman complied.

      When Freeman was asked why he had fled, Freeman admitted that he had an


      Court of Appeals of Indiana | Memorandum Decision 02A05-1512-CR-2351 | July 13, 2016   Page 2 of 5
      outstanding warrant for his arrest. Freeman was placed under arrest and, when

      searching him incident to arrest, the officers recovered knives and a white

      powdery substance later determined to be pseudoephedrine.


[4]   On October 5, 2015, the probation office filed an amended motion to revoke

      Freeman’s probation, alleging that in addition to failing to report on August 11,

      Freeman had failed to maintain good behavior by fleeing from the police on

      September 23. The trial court held the revocation hearing on November 30,

      2015. At the hearing, Freeman admitted that he had failed to report on August

      11. The trial court also found circumstantial evidence to support the allegation

      that Freeman had failed to maintain good behavior. Based on these two

      violations, the trial court revoked Freeman’s probation and ordered him to

      serve the balance of his sentence at the Department of Correction. Freeman

      now appeals.


                                   Discussion and Decision
[5]   Probation is a matter of grace left to trial court discretion rather than a right to

      which a defendant is entitled. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007).

      The revocation of probation is in the nature of a civil action rather than a

      criminal one; thus, the alleged violation need be proved only by a

      preponderance of the evidence. Cain v. State, 30 N.E.3d 728, 732 (Ind. Ct. App.

      2015), trans. denied. Violation of a single term or condition of probation is

      sufficient to revoke probation. Id.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1512-CR-2351 | July 13, 2016   Page 3 of 5
[6]   Freeman’s sole argument on appeal is that the evidence is insufficient to

      support the revocation of probation. It is undisputed that he was required to

      report to all scheduled probation appointments. He admittedly failed to do so

      on August 11, 2015. This admission, alone, is sufficient evidence to support the

      trial court’s decision to revoke his probation. Id.


[7]   In addition, the trial court found that Freeman violated the term of probation

      requiring him to maintain good behavior. This Court has held that to show a

      violation of this probation term, the State need only show by a preponderance

      of the evidence that unlawful activity has occurred. Brown v. State, 458 N.E.2d
245, 249 (Ind. Ct. App. 1983). Freeman argues that because the police cruiser

      was unmarked and he stopped when directly ordered to do so by the detective,

      there is insufficient evidence establishing that he knowingly fled from law

      enforcement. But there is also evidence that he was aware that Detective

      Espinoza was a law enforcement officer—first, another passenger in Freeman’s

      vehicle told the detective that Freeman had fled because he had an outstanding

      arrest warrant; second, Freeman told the detective the same thing when asked

      why he had fled. Even if that evidence does not decisively establish that

      Freeman engaged in unlawful behavior, the State also offered evidence that

      Freeman possessed over ten grams of pseudoephedrine at the time he was

      arrested, which constitutes at least a Level 6 felony. Ind. Code § 35-48-4-

      14.5(b). Therefore, the trial court did not err by finding that the State had

      proved by a preponderance of the evidence that Freeman had engaged in

      unlawful activity and, consequently, had failed to maintain good behavior.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1512-CR-2351 | July 13, 2016   Page 4 of 5
[8]   The judgment of the trial court is affirmed.


      May, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1512-CR-2351 | July 13, 2016   Page 5 of 5